DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/19/2021.
	Claims 1-20 are pending in this application.

Specification

2.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejection - Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,985,116 (the prior art).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made that the claims of the Patent recite all claimed limitations of the instant application.  The claims of the instant application are merely describing the limitations of the Patent in different ways, and they are obviously anticipated by the claims of the Patent.

See the claimed element mapping below for example (in which elements 1a., 1b., 1c., etc., of the bending claims are mapped to elements 1a., 1b., 1c., etc., respectively, of the prior art):

Pending Claims:	
1. A method of forming a semiconductor package, comprising: 

1a.  forming a polymer layer over a device;

1b.  forming a metal feature in the polymer layer; and 

1c.  performing an argon-containing plasma treatment to wrinkle a surface portion of the polymer layer aside the metal feature, and

2. The method of claim 1, wherein the wrinkle surface portion of the polymer layer contains argon.  




3. The method of claim 1, wherein the argon-containing plasma treatment further comprises He, Ne, Kr, Xe, 02, H2, N2 or a combination thereof.  



4. The method of claim 1, wherein the argon-containing plasma treatment comprises an argon content of 30 vol% or more.  



5. The method of claim 1, wherein the polymer layer comprises polybenzoxazole (PBO), polyimide (PI) or benzocyclobutene (BCB) or a combination thereof.  



6. The method of claim 1. wherein the wrinkle surface portion of the polymer layer has a water contact angle of 70° to 120°.  




7. The method of claim 1, wherein the metal feature comprises a redistribution layer, a bump structure or a combination thereof.  



8. The method of claim 1, wherein the wrinkle surface portion of the polymer layer has a thickness of 20 angstroms or more.

Claims of Patent No. 10,985,116:
1. A method of forming a semiconductor package, comprising: 
1a.  forming a polymer layer over a die; 
1b.  forming a metal feature in the polymer layer; and 
1c.  performing an argon-containing plasma treatment to the polymer layer and the metal feature, so as to form a treated hydrophobic portion on top of the polymer layer, wherein the treated hydrophobic portion contains argon, and (claim 5) wherein the treated hydrophobic portion of the polymer layer has a wrinkled top surface from a top view.

2. The method of claim 1, wherein the argon plasma treatment further comprises He, Ne, Kr, Xe, O.sub.2, H.sub.2, N.sub.2 or a combination thereof.

3. The method of claim 1, wherein the argon plasma treatment comprises an argon content of 30 vol % or more.

4. The method of claim 1, wherein the polymer layer comprises polybenzoxazole (PBO), polyimide (PI) or benzocyclobutene (BCB) or a combination thereof.

6. The method of claim 5, wherein the treated hydrophobic portion of the polymer layer has a water contact angle of 70° to 120°.

7. The method of claim 1, wherein the metal feature comprises a redistribution layer, a bump structure or a combination thereof.

8. The method of claim 1, wherein treated hydrophobic portion of the polymer layer has a thickness of 20 angstroms or more.



9. A method of forming a semiconductor package, comprising: 

9a.  forming a redistribution layer structure over a first device; 




9b.  forming under bump metallization pads and connection pads over the redistribution layer structure; 


9c.  forming an argon-containing layer over an uppermost polymer layer of the redistribution layer structure and aside the under bump metallization pads and the connection pads; and 



9d.  forming bumps over the under bump metallization pads and forming a second device over the connection pads.  





10. The method of claim 9, wherein forming the argon-containing layer comprises performing an argon-containing plasma treatment to wrinkle a portion of the uppermost polymer layer of the redistribution layer structure.  





11. The method of claim 10. wherein the argon-containing plasma treatment further comprises He, Ne, Kr, Xe, 0', H-, N2 or a combination thereof.  



12. The method of claim 9, wherein forming a redistribution layer structure comprising: 
forming a first polymer layer; forming a first redistribution layer in the first polymer layer; and performing another argon-containing plasma treatment to wrinkle a portion of the first polymer layer.  



13. The method of claim 9, wherein the first device comprises an integrated active device.  
14. The method of claim 9, wherein the second device comprises an integrated passive device.




9. A method of forming a semiconductor package, comprising: 
9a.  providing at least one die; forming a redistribution layer structure over the at least one die; 

9b.  forming a bump structure over the redistribution layer structure; and 

9c.  performing a plasma treatment to transform a portion of an uppermost polymer layer of the redistribution layer structure into a moisture-resistant layer containing argon.

9b.  forming a bump structure over the redistribution layer structure.



10. The method of claim 9, wherein a gas of the plasma treatment comprises Ar, and 
9c.  performing a plasma treatment to transform a portion of an uppermost polymer layer of the redistribution layer structure into a moisture-resistant layer containing argon.


11. The method of claim 10, wherein the gas of the plasma treatment further comprises He, Ne, Kr, Xe, O.sub.2, H.sub.2, N.sub.2 or a combination thereof.

12. The method of claim 9, wherein forming a redistribution layer structure comprising: forming a first polymer layer; forming a first redistribution layer in the first polymer layer; and performing another plasma treatment to make the first polymer layer more moisture-resistant.

9a.  providing at least one die.
15. A semiconductor package comprising: 

15a.  a bump structure comprising: a metal pad; and a bump disposed over the metal pad; 



15b.  a polymer layer laterally encapsulating a lower portion of the metal pad; and 




15c.  an argon-containing layer disposed over the polymer layer and extending laterally from a sidewall of the metal pad.  






16. The semiconductor package of claim 15, wherein the argon-containing layer has a water contact angle of 70° to 120°.

  

17. The semiconductor package of claim 15, wherein the argon-containing layer has a surface roughness Rz of 0.1 pm or more.  



18. The semiconductor package of claim 15, wherein the argon-containing layer has a thickness of 20 angstroms or more.  



19. The semiconductor package of claim 15, wherein the argon-containing layer comprises a carbon atom content of 75 at% or more and an argon atom content of 0.2-2 at%.  


20. The semiconductor package of claim 15, wherein the argon-containing layer has a wrinkled top surface from a top view.

15. A semiconductor package, comprising: 
15a.  at least one die; a redistribution layer structure, disposed over and electrically to the at least one die; a bump structure, disposed over and electrically connected to the redistribution layer structure; and 
20. at least one moisture-resistant layer between polymer layers of the redistribution layer structure.

15c.  a moisture-resistant layer, being an argon-containing layer and disposed over the redistribution layer structure aside the bump structure.


16. The semiconductor package of claim 15, wherein the moisture-resistant layer has a water contact angle of 70° to 120°.

17. The semiconductor package of claim 15, wherein the moisture-resistant layer has a surface roughness Rz of 0.1 μm or more.

18. The semiconductor package of claim 15, wherein the moisture-resistant layer has a thickness of 20 angstroms or more.

19. The semiconductor package of claim 15, wherein the moisture-resistant layer comprises a carbon atom content of 75 at % or more and an argon atom content of 0.2-2 at %.
20. The semiconductor package of claim 15, further comprising at least one moisture-resistant layer between polymer layers of the redistribution layer structure.




Conclusion

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        July 15, 2022